Advisory Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed after-final amendment filed on 6/6/2022 has not been entered because the amendments require further search and consideration.

Response to Arguments
The applicant’s arguments filed on 6/6/2022 have been considered, but are moot since the amendments they are based on have not been entered.  
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
The applicant notes that they believe the final office action mailed on 3/4/2022 incorrectly indicates the office action as a final office action and should be a non-final office action.  The applicant does not provide any reasoning as to why they believe the final office action mailed on 3/4/2022 should be a non-final office action.
Paragraph 28 of the final rejection mailed on 3/4/2022 clearly indicates why it is appropriate that the rejection mailed on 3/4/2022 is a final rejection.  Reproduced below:
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The amendment made on 1/24/2022 added a limitation to an existing limitation that was already claimed in the alternative with a listing of three other limitations.  This newly added limitation did not make the claims patentably indistinct from the 6/25/2021 claim set.  Furthermore, as evidenced by the rejection on 3/4/2022, the all of the claims from the 1/24/2022 claims set could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  The rejection made in the final rejection on 3/4/2022 rejects the claims on the same grounds as the final rejection on 10/26/2021.  Thus, the finality of the rejection on 3/4/2022 is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138